Citation Nr: 0432497	
Decision Date: 12/08/04    Archive Date: 12/15/04	

DOCKET NO.  03-28 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel

INTRODUCTION

The veteran had periods of active service from September 1969 
to September 1972 and from March 1977 to May 1978.  He served 
in Vietnam from September 1971 to February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
VARO in Cleveland, Ohio, that denied service connection for 
PTSD.  It was reported by the RO that service connection for 
the reopened claim for PTSD remained denied because the RO 
could not verify an inservice stressor and the evidence did 
not establish a link between a diagnosis of PTSD and the 
veteran's military service.


FINDINGS OF FACT

1.  An unappealed rating decision dated in September 1993 
denied entitlement to service connection for PTSD.

2.  A request to reopen the claim for service connection for 
PTSD was received in March 2002.

3.  The evidence added to the record since the September 1993 
rating decision is new, and is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

The evidence received since the September 1993 rating 
decision is new and material, and the claim of entitlement to 
service connection for PTSD is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative concerning aspects of claims development.  VA 
promulgated regulations that implemented these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

The Board notes that there are new regulations redefining new 
and material evidence and clarifying the types of assistance 
VA will provide to a claimant attempting to reopen a 
previously denied claim.  38 C.F.R. §§ 3.156(a), 3.159(c) 
(2003).  Those provisions are applicable to claims filed on 
or after August 29, 2001.  Accordingly, they are for 
application in the instant case.

The United States Court of Appeals for Veterans Claims 
(Court) in Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
has interpreted VA's obligations under the VCAA, noting that 
a claimant is defined under the VCAA as "any individual 
applying for, or submitting a claim for, any benefit under 
the laws administered by the Secretary."  38 U.S.C.A. § 5100.  
The Court therefore concluded that a person attempting to 
reopen a previously and finally denied claim is a claimant 
under the VCAA.  Quartuccio, 16 Vet. App. at 187.  Thus, the 
Court held, 38 U.S.C.A. § 5103(a) as amended by the VCAA, and 
the provisions of 38 C.F.R. § 3.159(b) implementing that 
section, applied to those claimants who seek to reopen a 
claim by submitting new and material evidence pursuant to the 
provisions of 38 U.S.C.A. § 5108.  Id.  The provisions of 
38 U.S.C.A. § 5103(a) state that upon receipt of a complete 
or substantially complete application, VA must notify the 
claimant and the claimant's representative of any 
information, and any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of that notice, VA must notify a claimant what 
evidence, if any, will be obtained by the claimant and what 
evidence, if any, will be retrieved by VA.

With regard to providing adequate assistance to the veteran, 
the Board is deferring further discussion because of the 
desire for further development of the claim as will be set 
forth in the Remand action at the end of the decision that 
follows.

A rating decision becomes final when the claimant does not 
file a notice of disagreement within one year after a 
decision is issued.  38 U.S.C.A. § 7105.

A final decision on a claim that has been denied shall be 
reopened if new and material evidence with respect to that 
claim is presented or secured.  38 U.S.C.A. § 5108.  If the 
Board determines that new and material evidence has been 
submitted, the case must be reopened and evaluated in light 
of all the evidence, both new and old.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  There must be new and material 
evidence presented or secured since the time that the claim 
was finally disallowed on a new basis (not only since the 
time that the claim was last disallowed on the merits).  
Evans v. Brown, 9 Vet. App. 273 (1996).  The most recent 
final disallowance of the veteran's claim for service 
connection for PTSD was the September 1993 rating decision.  
Therefore, the Board will consider whether new and material 
evidence has been submitted since that decision.

Prior to the RO's most recent consideration of the issue on 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002)) was signed into law.  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156, 3.159, 3.326 (2003).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the VCAA 
was not applicable where further assistance would not aid the 
appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet. App. 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (the 
Secretary is not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.")  In view of the Board's 
decision reopening the veteran's claim, further assistance is 
not necessary to aid the appellant in substantiating that 
part of his claim.

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the regulatory changes 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  The provisions implementing 
the VCAA are applicable to any claim for benefits received by 
VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by VA as of that date.

The amendment's definition of new and material evidence, 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  Because VA has no authority to make these provisions 
retroactively effective, they are applicable on the date of 
the rule's final publication, August 29, 2001.  They are 
applicable to the claim to reopen in this case that was 
received after that date.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2003).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it contributed to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

Service connection may be established for any disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

The evidence that was associated with the claims file prior 
to the September 1993 rating decision included VA and private 
medical records, as well as the veteran's service medical 
records and service personnel records.  Records from the 
veteran's clinical psychologist indicated that he was seen on 
two occasions in February 1992 for job-related stress.  There 
was no reference to symptoms associated with PTSD in the 
reports from the psychologist.  VA mental hygiene clinic 
records in the early 1990s reveal an assessment of PTSD.  
However, the veteran was referred for evaluation by a VA 
psychiatrist and an examination done in July 1993 reflected 
an Axis I diagnosis of marijuana dependence and an Axis II 
diagnosis of intermittent explosive personality disorder.  
There was no diagnosis made of PTSD.  The service medical 
records were negative as to the presence of a chronic 
acquired psychiatric disorder and it was indicated the 
veteran's personnel records did not give any indication of 
unusual combat experience or reflect the veteran was wounded 
in action.  It was noted the veteran's units of assignment 
appeared to have been logistical and support-type jobs.

The evidence that has been added to the claims file since the 
1993 rating decision includes more recent VA medical records, 
statements from the veteran's daughter and mother, a 
statement from a service comrade in January 2003, and a 
statement from another service comrade in June 2004.  The 
more recent medical records and statements from the veteran 
and others provide a more complete picture of his experiences 
during service.  The medical records include varying 
psychiatric diagnoses, including that of PTSD.

The Board finds that the evidence received since 1993 is 
sufficiently significant that it must be considered in order 
to fairly decide the merits of the veteran's claim.  
38 C.F.R. § 3.156(a).  As the additional evidence is both new 
and material, the application to reopen a claim of 
entitlement to service connection for PTSD is reopened.




ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened, and 
to this extent, the appeal is allowed.


REMAND

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) A current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed inservice stressor; and 
(3) credible supporting evidence that the claimed inservice 
stressor actually occurred.  See 38 C.F.R. § 3.304(f) (2003).

The medical evidence of record discloses varying psychiatric 
diagnoses, including PTSD.  However, the diagnosis is not 
based on a verified stressor.  The Board believes that 
additional evidence is warranted in order to obtain credible 
supporting evidence for the reported stressors.

While the claims file includes copies of the veteran's 
service medical records, no attempt has been made to request 
verification of the veteran's alleged stressors from the U.S. 
Armed Services Center for Unit Records Research (CURR).  Such 
a request needs to be made.  

For example, the service comrade's statement in June 2003 
revealed that he and the veteran worked together in the 
communication center at the 330th Radio Research Field 
Station based in Nha Trang.  He recalled the veteran telling 
him about going on a detail to Ban Me Thuot where the veteran 
witnessed soldiers dealing in black market activities.  The 
individual recalled the veteran reported this to the officer 
in charge of the base, a Colonel [redacted], and orders were made 
up which resulted in the veteran eventually being sent to 
Thailand because of death threats made against him.  The 
individual indicated the veteran was sent to the 7th RRFS in 
Udorn, Thailand.  At the time of the videoconference hearing 
before the BVA in June 2004, the veteran testified that while 
at Udorn, he was seen by a psychologist "about what I had 
done."  (Transcript, page 20.)  It does not appear that any 
attempt has been made to locate any such report and associate 
it with the claims folder.

A review of the record also discloses that the veteran gave 
testimony that he was a passenger on an airplane that was 
hijacked in Beirut, Lebanon, on its way from New York to 
Ethiopia, when it was stopped for refueling in Beirut.  He 
believed that the incident took place in either June or July 
1970.  No attempt has been made to document this incident.

Additional testimony from the veteran at the videoconference 
hearing indicated that he claimed to have seen mental health 
professionals in the years following service discharge, in an 
attempt to save his marriage.  He stated that he saw a 
psychiatrist between his periods of service and then again 
right after his discharge from his second period of service 
in May 1978.  (Transcript, page 22.)

Further review of the evidence of record discloses that in an 
August 1982 statement, the veteran indicated he went to the 
hospital at the Hunter Army Airfield, Georgia, Zip Code 
31409, for help.  He stated that in 1978 he went to a Dr. Wu 
and was hospitalized.  Records confirming these reports of 
treatment and evaluation are not in the claims folder and 
review of the record itself does not disclose that any 
attempt was made to locate them.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess treatment 
records pertinent to his claim.  With any 
necessary authorization from him, the RO 
should attempt to obtain and associate 
with the claims file any medical records 
identified by him that have not been 
secured previously.  If the RO is not 
successful in obtaining any medical 
records identified by the veteran, he 
should be so informed and he and his 
representative should be asked to provide 
copies of any outstanding medical 
records.  Contact should be made with the 
service department for the purpose of 
determining whether there might be any 
records at the Hunter Army Airfield 
Hospital, Georgia, Zip Code 31409, 
pertaining to any treatment or evaluation 
of the veteran at that facility in 1977 
and at the Udorn Air Base in Thailand 
regarding reported psychiatric treatment 
and evaluation of the veteran in the 
spring of 1972.

3.  The RO should contact the veteran and 
request that he provide any additional 
information that he can recall regarding 
his claimed stressors.  He should be as 
specific as possible in providing details 
regarding the claimed inservice 
stressors.  He should be asked to provide 
dates, places, and units of assignment at 
the times of any events, descriptions of 
events, and names and any other 
identifying information concerning any 
other individuals involved in the events.  
At a minimum, the claim must indicate the 
location and approximate timeframe (a 
two-month specific date range) of any 
stressful event or events in question, 
and the unit of assignment at the time 
the stressful event occurred.  The 
veteran is to be informed that this 
information is necessary to obtain 
supportive evidence of any stressful 
event or events and that failure to 
respond or provide a detailed response 
may result in denial of the claim.

4.  The CURR, 7798 Cissna Road, 
Suite 101, Springfield, Virginia, 
22151-3197, should be contacted and asked 
to provide information pertaining to the 
activities of the 330th Radio Research 
Field Station in Nha Trang, Vietnam, in 
January and February 1972 that would 
verify the veteran's contentions that he 
was assaulted after an investigation was 
undertaken of black market activities 
reported by him to a superior officer.  
That agency should be asked to confirm 
whether or not an individual identified 
as Colonel [redacted] was the officer in 
charge of the 330th Radio Research Field 
Station in early 1972.  CURR should also 
be requested to provide information 
regarding the veteran's contention that 
he was a passenger on an airplane in 
either June or July 1970 that was 
hijacked in Beirut, Lebanon, on its way 
from New York to Ethiopia, when it was 
stopped for refueling in Beirut and he 
was held hostage.  Any information 
obtained should be associated with the 
claims file.  If the search efforts 
result in negative results, documentation 
to that effect should be placed in the 
claims file.

5.  Thereafter, if credible supporting 
evidence of any claimed stressor is 
obtained, the RO should afford the 
veteran for a psychiatric examination.  
The examiner should identify any 
psychiatric disorders that are present.  
The examination report should include any 
diagnostic tests or studies, such as 
psychological testing, that are deemed 
necessary for an accurate assessment.  If 
the evaluation results in a diagnosis of 
PTSD, the examiner should specify what 
stressors are sufficient to support such 
a diagnosis.  The complete rationale for 
any opinion expressed should be provided.  
Regardless, whatever psychiatric disorder 
is diagnosed, the examiner should provide 
an opinion as to the etiology of that 
disorder and opine whether it is as least 
as likely as not that any psychiatric 
disorder is attributable to the veteran's 
active service.  Since it is important 
"that each disability be viewed in 
relation to its history[,]" 38 C.F.R. 
§ 4.1, copies of all pertinent records in 
the veteran's claims file, or, in the 
alternative, the claims file, must be 
made available to the examiner for review 
in connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.  



	                     
______________________________________________
	RAYMOND FERNER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



